DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/439,365 filed on 06/12/2019 in which claims 1-15 have been presented for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/12/2019 and 05/27/2020 have been considered by the examiner and put on record. Initialed copies are attached herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takita JP 2018139462 in view of Kawahara US 2007/0247106 (cited by Applicants).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Regarding claims 1 and 15: Takita discloses and shows in Fig. 1: A vehicle power supply apparatus to be mounted on a vehicle(Vehicle-vehicle power supply device of the present embodiment is mounted, which runs the engine (internal combustion engine) as a drive source) that includes an engine(engine output shaft not shown but connected to starter 16), the vehicle power supply apparatus comprising: a first power supply system including a generator(integrated with ISG 14) and a first electrical energy 5accumulator(11), the generator being coupled to the engine(ISG has motor and generator integrated), and the first electrical energy accumulator(11) being able to be coupled(functional limitations but shown coupled to ISG 14 via switch SW1) to the generator(14); a second power supply system(U) including a second electrical energy accumulator(12) and a group of electric devices(note- starter 16 obviously includes ignition switch, starter relay, and clutch start switch), the second electrical energy accumulator(12) being coupled in parallel(see Fig. 1 as elements (11) and (12) are connected in parallel) to the first electrical energy accumulator(11), and the group of the 10electric devices(note- starter 16 obviously includes ignition switch, starter relay, and clutch start switch)) being coupled to the second electrical energy accumulator(12); an accumulator sensor(included in path L2 but not shown; see attached English translation in which it is disclosed that “It is determined that Whether or not a current flows through the electric path L2 may be determined based on a current or voltage detected by the sensor provided in the electric path L2”) configured to detect at least a discharge current of the second electrical energy accumulator(12); and an abnormality determination unit(also construed as circuitry as recited in claim 15)(as determined by control unit 51; note-the control part 51 functions as an abnormality determination part which determines the abnormality of each switch) configured to determine that the second electrical energy accumulator(12) is abnormal on a condition that the accumulator sensor(as included in electric path L2 but not shown) is 15normal and the discharge current of the second electrical energy accumulator is equal to or smaller than a current threshold.
Takita discloses all the claimed invention except for stating expressly the limitations of:
that the second electrical energy accumulator(12) is abnormal on a condition that the accumulator sensor(as included in electric path L2 but not shown) is 15normal and the discharge current of the second electrical energy accumulator is equal to or smaller than a current threshold
Kawahara discloses factual evidence of, the discharge current of the second electrical energy accumulator(102) is equal to or smaller than a current threshold(see ¶[0031]; note - IDIS=(OCV-Vmin)/Rz (Formula 5)(see Figs. 1, 4(steps 401,402,403, and 404), and 6)
Takita and Kawahara are analogous art in vehicle power supply and control system.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the second electrical energy accumulator is abnormal on a condition that the accumulator sensor is 15normal and the discharge current of the second electrical energy accumulator is equal to or smaller than a current threshold, as recited, so as to prevent a way of indicating a faulty battery and thereby preventing further overcharge (¶[0022],[0035]).
Accordingly claims 1 and 15 would have been obvious.
Regarding claim 3, Takita in view of Kawahara discloses all the claimed invention as set forth and discussed above in claim 1. Kawahara discloses, further comprising a switch(109,110) configured to be controlled to a turn-on state and a turn-off state, 25the turn-on state including coupling the first power supply system(101) and the second power supply system(102) to each other, and the turn-off state including isolating the first 28power supply system and the second power supply system from each other, wherein the abnormality determination unit(106) determines whether or not the second electrical energy accumulator(102) is abnormal, with the switch controlled to the turn-on state(¶[0022]; Fig. 1)(note-during traveling of a vehicle(i.e. equivalent to turn-on state) or at time of power generation, the system transfers AC power. The state detecting and abnormality processing means 106, when detecting a faulty battery on the basis of the aforementioned battery information, disconnects switches 109 and 110 and separates the faulty battery).
Allowable Subject Matter
Claims 2,4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Shimizu USPAT 10,807,496 discloses the general state of the art regarding a vehicle power supply apparatus.
 Watanabe WO 2017/065161 discloses the general state of the art regarding a power supply device and cell unit.
Nakamura USPAT 10,913,356 discloses the general state of the art regarding a power supply system.
Kobayashi US 2019/0252994 discloses the general state of the art regarding a driving system.
USPAT 10,017,176 to Demmerle et al., (Demmerle) discloses the general state of the art regarding a power supply system of a motor vehicle and a method for operating the same.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 10, 2021